Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Srinivasan (US 10,819,302) discloses a radio frequency (RF) receiver circuit (see at least figure 1), comprising: a variable gain amplifier 106, configured to receive an input RF signal RFIN, and to generate an amplified RF signal based on the input RF signal, wherein a gain of the variable gain amplifier is variable; and an RF level indicator circuit 114, configured to sample the amplified RF signal at sampling intervals (see column 4 line 66 to column 5 line 5) to generate a plurality of sampled RF signals, and to compare the sampled RF signals with one or more thresholds to generate a plurality of comparison result signals (see column figures 3-4, column 3 line 44 to column 4 line 22), wherein the gain of the variable gain amplifier is determined based at least in part on the comparison result signals (see column figures 3-4, column 3 line 44 to column 4 line 22).
Manglani (US 2013/0195215) discloses a radio frequency (RF) receiver circuit (see at least figure 1), comprising: a variable gain amplifier 110, configured to receive an input RF signal (see legend “RF Signal”), and to generate an amplified RF signal based on the input RF signal, wherein a gain of the variable gain amplifier is variable; and an RF level indicator circuit 150, 160, configured to sample the amplified RF signal at sampling intervals (see paragraphs [0042], [0043]) to generate a plurality of sampled RF signals, and to compare the sampled RF signals with one or more thresholds to generate a plurality of comparison result signals (see paragraphs [0034], [0035]), wherein the gain of the variable gain amplifier is determined based at least in part on the comparison result signals (see paragraphs [0036], [0040]).
Regarding independent claim 1, the prior art of record fail to disclose the RF level indicator circuit, configured to sample the amplified RF signal at non-periodic sampling intervals to generate a plurality of sampled RF signals, and to compare the sampled RF signals with one or more thresholds to generate a plurality of comparison result signals, wherein the gain of the variable gain amplifier is determined based at least in part on the comparison result signals.  
In addition, the present specification of the instant application further discloses unexpected results obtained from sample the amplified RF signal at non-periodic sampling intervals to generate a plurality of sampled RF signals (see paragraphs [0071], [0072], [0109]).  Therefore, the claimed invention is not obvious over the prior art of record.
	Regarding independent claim 11, dependent claims 2-10, 12-20, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646